Citation Nr: 0839297	
Decision Date: 11/14/08    Archive Date: 11/20/08

DOCKET NO.  05-05 254	)	DATE
	)
	)

Received on appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Providence, Rhode Island


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for Type II diabetes, prior to January 12, 2006.

2.  Entitlement to a rating in excess of 20 percent for Type 
II diabetes, from January 12, 2006.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The veteran had active military service from December 1968 to 
September 1971.

This matter came to the Board of Veterans' Appeals (Board) 
initially on appeal of an August 2004 rating decision of the 
VA's Cleveland, Ohio RO (Cleveland RO) in which the Cleveland 
RO, in pertinent part, granted service connection for 
diabetes mellitus, Type II (associated with herbicide 
exposure) and assigned an initial 10 percent rating, 
effective February 28, 2003.  That decision also denied 
claims for service connection for post-traumatic stress 
disorder (PTSD), bilateral hearing loss and tinnitus.  The 
veteran appealed the denial of service connection for these 
latter conditions, as well as the initial rating assigned for 
his diabetes.  

As the appeal arose from a request for a higher initial 
rating following the grant of service connection, the Board 
characterized the appeal in light of the distinction noted in 
Fenderson v. West, 12 Vet. App. 119, 126 (1999) 
(distinguishing initial rating claims from claims for 
increased ratings for already service-connected 
disabilities).  

Subsequently, the veteran's claims file was transferred to 
the RO in Providence, Rhode Island (Providence RO).  In a 
September 2004 rating action, the Providence RO found, in 
pertinent part, that the August 2004 rating decision 
contained clear and unmistakable error (CUE) with regard to 
the effective date of the award of service connection for 
diabetes and other service-connected disabilities and 
determined that the proper effective date was February 20, 
2004, the date of receipt of the original claim.

During the pendency of the appeal, in a March 2006 rating 
decision, the Providence RO assigned a 20 percent rating for 
Type II diabetes, effective January 12, 2006, but continued 
the initial 10 percent rating assigned prior to that date.  
The Board notes that, although the Providence RO granted a 
higher rating from January 12, 2006, as a higher rating for 
this disability is assignable before and after this date, and 
the veteran is presumed to seek the maximum available 
benefit, the Board has characterized the appeal as now 
encompassing the two matters set forth on the title page.  
See AB v. Brown, 6 Vet. App. 35, 38 (1993). 

In a March 2007 decision, the Board denied the veteran's 
service-connection claim for PTSD and remanded the remaining 
matters on appeal to the RO via the Appeals Management Center 
(AMC), in Washington, DC, for further notice and development.  
After accomplishing additional action, in a June 2008 rating 
decision issued in July 2008, the AMC granted service 
connection for bilateral hearing loss and tinnitus, the 
remaining disabilities for which the veteran had originally 
sought service connection.  Thus, the only issues remaining 
on appeal are the two listed on the title page.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate each claim on appeal has been accomplished.

2.  Prior to January 12, 2006, the veteran's diabetes was 
managed by restricted diet only; he did not have to take 
insulin or an oral hypoglycemic agent, and he had no episodes 
of ketoacidosis or hypoglycemic reactions.

3.  Since January 12, 2006, the veteran's diabetes has been 
controlled with an oral hypoglycemic agent and regulation of 
diet, but has not required restrictions on his activities, or 
caused any episodes of ketoacidosis or hypoglycemic reactions 
requiring hospitalization or at least twice a month visits to 
a diabetic care provider.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 
percent for Type II diabetes, prior to January 12, 2006, have 
not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.321(b), 4.1, 
4.2, 4.3, 4.7, 4.119, Diagnostic Code 7913 (2003-2005).

2.  The criteria for a rating in excess of 20 percent for 
Type II diabetes, since January 12, 2006, have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.159, 3.321(b), 4.1, 4.2, 4.3, 
4.7, 4.119, Diagnostic Code 7913 (2006-2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received,  proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-
23,356 (Apr. 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.

In rating cases, a claimant must be provided with information 
pertaining to assignment of disability ratings (to include 
the rating criteria for all higher ratings for a disability), 
as well as information regarding the effective date that may 
be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case the RO, 
to include the AMC).  Id.; Pelegrini v. Principi, 18 Vet. 
App. at 112.  See also Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F. 3d 1339 (Fed. Cir. 
2003).  However, the VCAA notice requirements may, 
nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Id.  

In a May 2004 pre-rating letter, the Providence RO described 
the evidence necessary to substantiate a claim for service 
connection for diabetes, and met all of the requirements 
noted above; including informing the veteran that it was 
ultimately his responsibility to see to it that any records 
pertinent to his claim are received by VA.  This notification 
would also apply to the "downstream" issue of entitlement to 
a higher rating.  See VAOPGCPREC 8-2003.  In addition, in 
letters dated in May 2006 and May 2007, the Providence RO and 
the AMC provided notice to the veteran regarding what 
information and evidence was needed to substantiate the 
veteran's claim for a higher rating, as well as what 
information and evidence must be submitted by the veteran and 
what information and evidence would be obtained by VA.  These 
letters specifically informed the veteran to submit any 
evidence in his possession pertinent to the claim, thus 
satisfying the fourth element of the duty to notify 
(consistent with the version of 38 C.F.R. § 3.159 then in 
effect).  The May 2006 and May 2007 letters also provided the 
veteran information pertaining to the assignment of effective 
dates, as well as the type of evidence that impacts this type 
of determination, consistent with Dingess/Hartman.

After issuance of these letters, and opportunity for the 
veteran to respond, the June 2008 supplemental statement of 
the case (SSOC) reflects readjudication of the higher rating 
claim.  Hence, the veteran is not shown to be prejudiced by 
the timing of VCAA-compliant notice.  See Mayfield v. 
Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as in a statement of the case (SOC) or 
SSOC, is sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matters on appeal.  Pertinent medical 
evidence associated with the claims file consists of the 
veteran's service treatment records, Social Security 
Administration (SSA) records, VA medical records, and the 
report of a VA examination conducted in May 2004.  Also of 
record and considered in connection with the appeal are 
various written statements provided by the veteran and by his 
representative, on his behalf.

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the 
RO/AMC, the veteran has been notified and made aware of the 
evidence needed to substantiate the higher rating claim, the 
avenues through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with either claim.  Consequently, any error in 
the sequence of events or content of the notice is not shown 
to prejudice the veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the matters on appeal, at this 
juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the 
argument that the Board lacks authority to consider harmless 
error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 
549 (Fed. Cir. 1998).



II.  Analysis

Disability evaluations are determined by application of the 
criteria set forth in the VA's Schedule for Rating 
Disabilities, which is based on average impairment in earning 
capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 
(2008).  When a question arises as to which of two ratings 
apply under a particular diagnostic code, the higher rating 
is assigned if the disability more closely approximates the 
criteria for the higher rating.  38 C.F.R. § 4.7 (2008).  
After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  38 
C.F.R. § 4.3 (2008).

The veteran's entire history is to be considered when making 
disability evaluations. See generally 38 C.F.R. § 4.1 (2008); 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is or primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, in 
Fenderson, the United States Court of Appeals for Veterans 
Claims (Court) noted an important distinction between an 
appeal involving a veteran's disagreement with the initial 
rating assigned at the time a disability is service 
connected.  Where the question for consideration is the 
propriety of the initial rating assigned, evaluation of the 
medical evidence since the effective date of the grant of 
service connection to consider the appropriateness of 
"staged rating" (i.e., assignment of different ratings for 
distinct periods of time, based on the facts found) is 
required.  See Fenderson, 12 Vet. App. at 126; see also Hart 
v. Mansfield, 21 Vet. App. 505 (2007).

Under Diagnostic Code 7913, diabetes mellitus manageable by 
restricted diet only warrants a 10 percent rating.  A 20 
percent rating requires insulin or an oral hypoglycemic agent 
and a restricted diet.  A 40 percent rating requires insulin, 
a restricted diet, and regulation of activities (avoidance of 
strenuous occupational and recreational activities).  A 60 
percent rating requires insulin, a restricted diet, and 
regulation of activities, with episodes of ketoacidosis or 
hypoglycemic reactions requiring 1 or 2 hospitalizations per 
year or twice a month visits to a diabetic care provider, 
plus complications that would not be compensable if 
separately evaluated.  A maximum 100 percent rating requires 
more than 1 daily injection of insulin, a restricted diet, 
and regulation of activities, with episodes of ketoacidosis 
or hypoglycemic reactions requiring at least 3 
hospitalizations per year or weekly visits to a diabetic care 
provider, plus either progressive loss of weight or strength, 
or complications that would be compensable if separately 
evaluated.  38 C.F.R. § 4.119, Diagnostic Code 7913 (2003-
2008).

Considering the pertinent evidence in light of the above-
noted criteria, the Board finds that the record does not 
support assignment of an initial rating higher than 10 
percent for diabetes prior to January 12, 2006, or a rating 
in excess of 20 percent for diabetes thereafter.

A.  Prior to January 12, 2006

VA medical records show that the veteran was diagnosed with 
Type II diabetes mellitus in February 2003, on the basis of 
the veteran's report that that he had "prediabetes", and 
that, until January 12, 2006, the veteran had not been 
prescribed any medications for his diabetes.  His diabetes 
was controlled through regulation of his diet.  Moreover, 
none of the VA medical records reflects that the veteran 
required insulin or an oral hypoglycemic agent in addition to 
a restricted diet to control his diabetes.

A May 2004 VA examination report reflects that the veteran 
developed diabetes at the age of 52 found incidentally.  He 
had had elevated blood sugars off and on since 1998.  The 
veteran denied any episodes of ketoacidosis or hypoglycemic 
reactions.  No hospitalizations had been required secondary 
to his diabetes.  He was on a supposed ADA diet.  The veteran 
had had no significant weight loss or gain over the previous 
six months.  He denied any visual problems or restriction of 
activities other than minor fatigue.  There were no known 
vascular or cardiac symptoms or neurologic symptoms.  The 
veteran was on diet and exercise.  He was not taking any 
medication for his diabetes, either an oral hypoglycemic or 
insulin.  On December 12, 2003, the veteran's HbA1c was 6.8.  
On May 15, 2004, his glucose was 172.  The diagnosis was 
diabetes mellitus type II.

Thus, the evidence reflects that, since the effective date of 
the grant of service connection, February 20, 2004, until 
January 12, 2006, the veteran's diabetes had been controlled 
by restricted diet only, he had not had to take insulin or an 
oral hypoglycemic agent, nor had he had episodes of 
ketoacidosis or hypoglycemic reactions, which are required 
for higher ratings under Diagnostic Code 7913.  An initial 
rating in excess of 10 percent for diabetes, prior to January 
12, 2006, is therefore not warranted.

B.  Since January 12, 2006

VA medical records show that, on January 12, 2006, an oral 
hypoglycemic-metformin-was first prescribed to control the 
veteran's diabetes, following a last HbA1c of 8.2 and a 
glucose of 238.  At that time, he was counseled on the 
importance of weight reduction and regular exercise and/or 
physical activity in the control of blood pressure.  It was 
recommended that the veteran try to exercise at least 30 
minutes 3 times per week, if possible, and that any increase 
in physical activity may be useful in controlling blood 
pressure.  He was also counseled to reduce his weight to 
within 10 percent of his ideal body weight and that even a 5- 
to 10-pound weight loss would result in possible improvement 
in blood pressure.  His physician recommended that the 
veteran also reduce sodium intake and intake of dietary 
saturated fats and cholesterol, as a diet rich in fresh 
fruits and vegetables and low in dietary saturated fats and 
cholesterol is also beneficial in lowering blood pressure.  A 
referral to pharmacy was to be scheduled in six weeks.

The evidence reflects that, since January 12, 2006, the 
veteran's diabetes has been controlled with an oral 
hypoglycemic agent and a restricted diet, but has not 
required insulin, restrictions on his activities, nor has he 
had any episodes of ketoacidosis or hypoglycemic reactions 
requiring hospitalization or at least twice a month visits to 
a diabetic care provider.  Thus, the manifestations of the 
veteran's diabetes have not been so severe as to otherwise 
warrant assignment of a rating greater than 20 percent, from 
January 12, 2006.  Under these circumstances, the Board must 
conclude that the criteria for the next higher, 40 percent, 
rating for diabetes have not been met.  It follows that the 
criteria for any higher rating under Diagnostic Code 7913 
likewise have not been met.  Moreover, the Board notes that 
the veteran's erectile dysfunction has been tied to his 
psychiatric medications, not his diabetes.

C.  Both Periods

The Board also finds that referral to the Under Secretary for 
Benefits or the Director, Compensation and Pension Service, 
for an extraschedular rating is not warranted.  Under 38 
C.F.R § 3.321(b)(1), in exceptional cases where schedular 
evaluations are found to be inadequate, consideration of an 
extraschedular evaluation commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability or disabilities is made.

The governing norm in an exceptional case is a finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  See 38 C.F.R § 3.321(b)(1) (2008).  In this case, 
the SSA determined that the veteran was unemployable due to 
his nonservice-connected psychiatric disability.  Moreover, 
VA examination reports and medical records reflect no 
diabetic retinopathy or vascular, cardiac or neurologic 
symptoms, and that the veteran's diabetes is controlled by an 
oral hypoglycemic agent and a restricted diet.  The veteran 
is noted to be non-insulin dependent.  Nor has control of his 
diabetes required restrictions on his activities.  He has not 
had any episodes of ketoacidosis or hypoglycemic reactions 
requiring hospitalization or frequent diabetic care.  
Moreover, neither the veteran nor his representative has 
alleged that his service-connected diabetes has resulted in 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.

For all the foregoing reasons, the Board finds that the 
initial 10 and subsequent 20 percent ratings assigned for the 
veteran's diabetes represent the maximum assignable rating 
during each respective period.  As such, there is no basis 
for any further staged rating of the disability, pursuant to 
Fenderson and Hart, and the claims for higher ratings must be 
denied.  In reaching these conclusions, the Board has 
considered the benefit-of-the-doubt doctrine; however, as the 
preponderance of the evidence is against assignment of any 
higher rating during either period under consideration, that 
doctrine is not for application.  See 38 U.S.C.A. § 5107(b) 
(West 2002); 38 C.F.R. § 3.102 (2007); Gilbert v. Derwinski, 
1 Vet. App. 49, 53-56 (1990).


ORDER

An initial rating in excess of 10 percent for Type II 
diabetes, prior to January 12, 2006, is denied.

A rating in excess of 20 percent for Type II diabetes, since 
January 12, 2006, is denied.




____________________________________________
N. R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


